                Case
AO 93 (Rev. 11/13) Search5:20-mj-00121-DW
                          and Seizure Warrant      Document 1 Filed 06/04/20 Page 1 of 16 PageID #: 1

                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                         District of South Dakota
          In the Matter of the Search of:                           )
 Two cell phones associated with Christopher                       )
 Bald Eagle and currently in the custody of the                    )    Case No. 5:20-mj-121
 FBI                                                               )

                                             SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

        An application by a federal law enforcement officer or an attorney for the government requests the search of the
following person or property located in the District of South Dakota (identify the person or describe the property to be searched
and give its location):


          See ATTACHMENT             A, C, D, E, F, attached hereto and incorporated by reference

        I find that the affidavit, or any recorded testimony, establish probable cause to search and seize the person or
property described above, and that such search will reveal (identify the person or describe the property to be seized):

     Evidence ofa crime in violation of 18 U.S.C. §§ 1201(a)(1), (g)(J)(A), and (B)(i) and (ii), 2260A, as described in
ATTACHMENT B, attached hereto and incorporated by reference.

         I find that the affidavit, or any recorded testimony, establishes probable cause to search and seize the person or
property.

          YOU ARE COMMANDED                 to execute this warrant on or before     June 17, 2020                     (not to exceed 14 days)

    o in the daytime        6:00 a.m. to 10 p.m.    oX   at any time in the day or night because good cause has been established.

         Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at
the place where the property was taken.

        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to Daneta Wollmann
                                                                                    (United States Magistrate Judge)


   o   Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or
whose property, will be searched or seized (check the appropriate box)
   o  for        days (not to exceed 30).          0 until, the facts justifying, the later specific date of            _

   o I find that good cause has been established    to authorize the officer executing this warrant to not provide notice prior
to the execution of the search warrant, i.e., "no knock".

Date and time issued:         6/3/20 at 10:30pm      _
                                                                                         Judge·s signature
City and state:           Rapid City, SD                                   Daneta Wollmann, U.S. Magistrate
                                                                                         Printed name and title




                                                                                             cc: AUSA Collins - clr
         Case 5:20-mj-00121-DW Document 1 Filed 06/04/20 Page 2 of 16 PageID #: 2
 AO 93 (Rev. 11/l3) Search and Seizure Warrant (Page 2)




                                                                 Return
Case No.:                               Date and time warrant executed:       Copy of warrant and inventory left with:
 5:20-mj-121
Inventory made in the presence of:

Inventory of the property taken and name of any person(s) seized:




                                                              Certification

        ] declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the designated judge.



Date:                               _
                                                                                  Executing officer's signature




                                                                                    Printed name and title
             Case 5:20-mj-00121-DW Document 1 Filed 06/04/20 Page 3 of 16 PageID #: 3

                                  UNITED STATES DISTRICT COURT
                                                                 for the
                                                       District of South Dakota
          In the Matter of the Search of:                       )
 Two cell phones associated with Christopher                    )       Case No. 5:20-mj-121
 Bald Eagle and currently in the custody of the                 )
 FBI                                                            )


                                     APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforcement officer, request a search warrant and state under penalty of perjury that I have reason
to believe that on the following person or property (identifY the person or describe the property to be searched and give its location):

SEE "ATTACHMENT             A, C, D, E, F", which is attached to and incorporated in this Application and Affidavit

located in the District of _--=S,-=oc.=u=th,,-=Dc.=a=k=o=ta=--_,
                                                    there is now concealed        (identifY the person or describe the property to be sei:::ed):


SEE "ATTACHMENT             B", which is attached to and incorporated in this Application and Affidavit
         The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                 ~ evidence of a crime;
                 ~ contraband, fruits of crime, or other items illegally possessed;
                 ~ property designed for use, intended for use, or used in committing a crime;
                  D  a person to be arrested or a person who is unlawfully restrained.

         The search is related to a violation of:

                          Code Section                                            Offense Description
                  18 U.S.C. §§ 1201(a)(I), (g)(I)(A) and (B)(i) and (ii)          Kidnapping of a person under the age of 18 who
                                                                                  is not a parent, grandparent, brother, sister, aunt,
                                                                                  uncle or legal custodian
                  18 U.S.C. § 2260A                                               Enhanced penalties for a person violating § 120 I
                                                                                  and who is a registered sex offender

        The application is based on these facts:
        ~ Continued on the attached affidavit, which is incorporated by reference.
        D Delayed notice of __ days (give exact ending date if more than 30 days:                         ) is requested
         under 18 U.S.C. § 31 03a, the basis of which is set forth on the attached sheet.
        D Your applicant requests that no notice be given prior to the execution of the search warrant, i.e., "no knock",
        the basis of which is set forth in the attached affidavit.
        D Your applicant requests authorization to serve the search warrant any time day or night pursuant to Fed. R.
        Crim. P. 41(e)(2)(A)(ii), the basis of which is set forth in the attached affidavit.

                                                                               ~ Ic_~C.---.
                                                                                            Applicant 's signature

                                                                           Erik Doell, Special Agent Federal Bureau of Investigation
                                                                                            Printed name and title
Sworn to before me and:      D    signed in my presence.
                             X
                             D    submitted, attested to, and acknowledged by reliable electronic means.

Date:    ,(3.(    'Zo1.CJ
                                                                                                      Judge 's signature

City and state:   Rapid City, SO                                                         Daneta Wollmann, U.S. Magistrate
                                                                                                      Printed name and title
  Case 5:20-mj-00121-DW Document 1 Filed 06/04/20 Page 4 of 16 PageID #: 4




                         UNITED STATESDISTRICT COURT
                          DISTRICTOF SOUTH DAKOTA
                              WESTERN DIVISION


                                                   CASE NUMBER:5:20-mj-121
  IN THE MATTEROF THE SEARCH OF:
                                                   REDACTED
  Two cell phones associated with
                                                   AFFIDAVIT IN SUPPORT OF
  Christopher Bald Eagle and currently in
  the custody of the FBI                           SEARCH WARRANT
                                                   APPLICATION

State of South Dakota       )
                            ) ss
Coun ty of Pennington       )

      I, Erik K. Doell, Special Agent (SA) with the               Federal   Bureau   of

Investigations (FBI), being duly sworn, state as follows:

      1.        I am a Special Agent with the Federal Bureau of Investigation (FBI)

currently assigned to the Minneapolis Division - Rapid City Resident Agency. I

have been employed with the FBI since February             17, 2009.    I am currently

authorized to investigate matters      involving crimes committed within Indian

Country as defined in 18 U.S.C. § 1151, including Aggravated Sexual Abuse in

violation of 18 U.S.C. § 2241, as well as crimes of general application including

Kidnapping in violation of 18 U.S.C. § 1201.

      2.    I based      the   information   set   forth   below upon    my personal

observations,     my training and experience as well as my knowledge of an

investigation conducted by other FBI special agents and other law enforcement

agents and officers including, but not limited to the Denver Police Department.

I have not included every fact obtained pursuant       to this investigation, but have

set forth those facts that I believe are essential         to establish the necessary
  Case 5:20-mj-00121-DW Document 1 Filed 06/04/20 Page 5 of 16 PageID #: 5




probable cause for the criminal complaint. I have not omitted any material fact

relevant to the consideration of probable cause for a search warrant for Target

Phones 1 and 2.

       3.   I have been informed that 18 U.S.C. §§ 1201(a)(1), (g)(l)(A)and (B)(i)

and (ii) criminalize kidnapping of a person under the age of 18 who is not a

parent, grandparent, brother, sister, aunt, uncle or legal custodian.   I have also

been informed that 18 U.S.C. § 2260A adds enhanced penalties for a person

violating §1201 and who is a registered sex offender.

       4.   Your affiant respectfully submits that there    IS   probable cause to

believe that evidence of the crime of kidnapping by a registered sex offender will

be found on Target Phone 1 and Target Phone 2 described further below.

                ITEMS TO BE SEARCHED FOR AND SEIZED:

       5.   This affidavit is submitted in support of an application for a search

warrant of one Black Cell Phone, 1B-31 phone recovered from Denver PD (likely

used   to call 911) Black in color, Tracfone,       Model A405DL with IMEI

015400009476099     with Denver Police Department Property Report 1092254-

004, hereafter Target Phone 1. And one 1B-6 phone Black in color, AT&TModel

40440 with IMEI 015411002109413, located in vehicle and recovered by the FBI

Evidence Response Team inside the vehicle that T.M. and Bald Eagle were

travelling identified as a black cellular telephone with cable, hereafter Target

Phone 2. Both phones are currently in the possession of the FBI.




                                       2
   Case 5:20-mj-00121-DW Document 1 Filed 06/04/20 Page 6 of 16 PageID #: 6




                               PROBABLE     CAUSE

       6.    On December 28, 2019, Denver Police responded to a report of a

kidnapping around 12:03 pm.        The Victim, identified as T.M. reported that

Christopher Bald Eagle had taken her against her will from South Dakota to

Denver, Colorado and assaulted her both physically and sexually. T.M. was 17-

years-old at the time and Bald Eagle was 65-years-old.       T.M. called 911 from

phone number                      (Target Phone 1) to report the kidnapping in

Denver, Colorado.

      7.     Bald Eagle was a friend ofT.M.'s Grandmother, Louise Big Boy. Bald

Eagle had previously called Louise Big Boy from                     , and Big Boy

informed your affiant that                  was the number associated with Bald

Eagle. On or about 12/25-26/2019,     Bald Eagle asked T.M. if she wanted to go

with Bald Eagle to pick up her Grandmother, who was in the Martin, SD area.

After getting in the car with Bald Eagle, T.M. noted that they were not driving

towards Martin and asked Bald Eagle if he would take her home. Bald Eagle

stated no and that they were not going to pick up Big Boy. When T.M. asked

where they were going, Bald Eagle replied Denver.

      8.    T.M. relayed the following during her interview:

"I'llstart whenever he assaulted me. I was sleeping and he woke me up, and he

said we were going to rest, and he drove off towards the side of the dirt road, and

he woke me up and asked if I was awake. I just went "hmmm" like mumbled it. I

just laid faced the window. I heard him mast- ... like jacking of! I could hear him

moaning and groaning. I felt ugliness around me. I heard him groaning. He was



                                        3
   Case 5:20-mj-00121-DW Document 1 Filed 06/04/20 Page 7 of 16 PageID #: 7




saying my name and calling me baby. He told me to talk to him, and I was just

facing the window trying to drown out the sound and ignore him. He starts

touching my leg, and tried to kiss me but I don't want to, so he grabs me and

chokes me and forces me to kiss him .. And then I pull away. He pulls my hair

back. Then he starts touching me up, and squeezing my legs. Then I don't do

nothing about it, because I knew if I did something he'd make it worse. He started

cussing at me. He starts kissing my boobs through my shirt, and making his way

down. He comes back up and kisses me. He goes back to jerking of! And then I

just sit there and cry and look out the window. He tells me to lean over and give

him a blow job, and I don't want to but he makes me want to so I do. I pull away

and he asks me what I'm doing, and I said I don't want to. He said '1 don't care

what you say, you're my girl and I own you, and that pussy. "I pull away from him

and I sit there, and he starts talking nasty to me, '1'mgoing tofuck you so hard in

the back, that I'm going to plant a seed in you and you're going to have my child. "

And then he says, "you ready" and I said I don't want to" and I lean closer to the

door. He said "Idon't care, you're going to do that anyway." he grabs me and pulls

me closer and makes me kiss him, and puts his tongue in my mouth. Then he

makes me get in the back seat, and he starts kissing me, and my boobs. And asks

me if I've ever had a boyfriend. I lied to him and said no. He said "Good, because

I own you. I don't want anyone else to touch this pussy but me." He says '1 don't

care what you tell me, you're mine, I could sell you if I want, but that pussy is

mine, and Iown you. "And then he kisses me, and he sticks his fingers inside me.

And I tried to get up and stop him, but he pushes me back down, holding my neck



                                        4
     Case 5:20-mj-00121-DW Document 1 Filed 06/04/20 Page 8 of 16 PageID #: 8




so   I won't sit up. And then he just plays down there I guess. I see a car, and I get

up real quick. he says "what are you doing", and pushes me back down, and then

he tells me to put my clothes on and I get in the front seat. "

        9.    After the assault, Bald Eagle continued to drive. When T.M. asked

Bald Eagle to take her home, he stated he did not want to. Bald Eagle told T.M.

he could "sell" her, and she was his girlfriend and he was going to take her to

Mexico. Bald Eagle stopped at a rest stop outside of Denver, Colorado where he

followedT.M. to the bathroom and waited for her to come out. He then drove to

an empty lot near West 11th Avenue and Mariposa Street in Denver, Colorado

and began drinking alcohol.       T.M. was able to get one of his cellular phones

(Target Phone 1). T.M. called her grandmother who told her to call 911.          T.M.

called 911 and ran away from Bald Eagle. Denver Police subsequently contacted

T.M. and she gave the statement above.

        10.   T.M. underwent a SANE examination during which she disclosed

that Bald Eagle strangled her using one hand from the front, "first time was his

right, second time was his left." The SANE examiner also noted that T.M.

suffered from a small anal tear, body abrasion and tenderness.

        11.   Bald Eagle stated during an interview with investigators in Denver,

Colorado, that T.M. had used a cellular telephone during the drive to Denver and

had played games on it.

        12.   There were two cellular telephones seized in this case. The first

phone being a Black Cell Phone, identified as a Tracfone with Denver Police

Department Property Report 1092254-004         (Target Phone 1). The FBI Evidence



                                          5
  Case 5:20-mj-00121-DW Document 1 Filed 06/04/20 Page 9 of 16 PageID #: 9




Response Team recovered the second phone inside the vehicle that T.M. and Bald

Eagle were travelling identified as a black cellular telephone with cable (Target

Phone 2).

       13.    Denver Police Department officers recovered Target Phone 1 from

T.M. subsequent to her calling 911. They recovered Target Phone 2 from the

vehicle T.M. and Bald Eagle had previously occupied. On January 7, 2020 and

January 13,2020, the FBI took custody of the Target Phone 2 and Target Phone

1, respectively, phones have remained in secure evidence since that time.

      14.     Interviews of both Bald Eagle and T.M. state that they each used a

cellular telephone at different times. Bald Eagle claims that T.M. used a cellular

telephone during the drive to Denver, Colorado. Big Boy stated that she received

a call from Bald Eagle prior to the kidnapping.     T.M. and Big Boy both stated

T.M. called Big Boy prior to calling 911.

      15.     Search of the phones will likely yield information appurtenant to the

kidnapping.

      16.     I am aware that Christopher Bald Eagle is a previously convicted sex

offender by virtue of multiple prior convictions.    He was convicted in 1992 of

Child Sexual Abuse and was sentenced to 240 months imprisonment, 3 years

supervised release and was ordered to register as a sex offender.          He was

subsequently convicted several times for failing to register as a sex offender and

was also ordered to register as a sex offender based on those convictions.




                                         6
  Case 5:20-mj-00121-DW Document 1 Filed 06/04/20 Page 10 of 16 PageID #: 10




                                   CONCLUSION

       17.   Based on my training and experience, and the facts as set forth in

this affidavit, there is probable cause to believe that there exists evidence of a

crime, instrumentalities,   and/ or fruits of violations of criminal laws as specified

herein, are located in Target Phones 1 and 2, described further in Attachment A.

I respectfully request that this Court issue a search warrant for Target Phone 1

and 2, authorizing the seizure and search of the items described in Attachment

B.


                                              Special Agent Erik Doell
                                              Federal Bureau of Investigation

SUBSCRIBED and SWORNto
__  In my presence
 X
__  by reliable electronic means

this   3rd   day of June, 2020.



DANETAWOLLMANN
U.S. MAGISTRATEJUDGE




                                          7
Case 5:20-mj-00121-DW Document 1 Filed 06/04/20 Page 11 of 16 PageID #: 11




                             ATTACHMENT A
                          Property to Be Searched

 •   One Black Cell Phone, 1B-31 phone recovered from Denver PD (likelyused

     to call 911) Black     in color, Tracfone,   Model A405DL with IMEI

     015400009476099      with Denver Police Department       Property     Report

     1092254-004, (referred to in the affidavit as Target Phone 1); and

 •   One   1B-6 phone     Black in color, AT&T Model 40440          with    IMEI

     015411002109413,     located in vehicle and recovered by the FBI Evidence

     Response Team inside the vehicle that T.M. and Bald Eagle were travelling

     identified as a black cellular telephone with cable, (referred to in the

     affidavit as Target Phone 2).

 •   Both phones are currently in the possession of the FBI




                                      8
 Case 5:20-mj-00121-DW Document 1 Filed 06/04/20 Page 12 of 16 PageID #: 12




                               ATTACHMENT B
                             ITEMS TO BE SEIZED

      The following materials, which constitute evidence of the commission of a

criminal offense, the fruits of crime, or property designed or intended for use or

which is or has been used as the means of committing a criminal offense, namely

violations of 18 U.S.C. §§ 1201(a)(I), (g)(I)(A)and (B)(i)and (ii) (kidnapping of a

person under the age of 18 who is not a parent, grandparent,       brother, sister,

aunt, uncle or legal custodian) and 18 U.S.C. § 2260A (enhanced penalties for a

person violating § 120 1 and who is a registered sex offender).




                                        9
Case 5:20-mj-00121-DW Document 1 Filed 06/04/20 Page 13 of 16 PageID #: 13




                                   10
Case 5:20-mj-00121-DW Document 1 Filed 06/04/20 Page 14 of 16 PageID #: 14




                             ATT ACHMENT    D




                                   11
Case 5:20-mj-00121-DW Document 1 Filed 06/04/20 Page 15 of 16 PageID #: 15




                                   ATTACHMENT      E




                          Model:40440
                          FCC 10 2ACCJN012
                          HAC:M41T4
                          HW·03           Q
          IMEI: 015411002109413           ~
          III    11/1111111"
          SKU:S0278
                               IIIIIIII
          , "I        I I
                   Date:IJC

                    "' III I




                                              12
Case 5:20-mj-00121-DW Document 1 Filed 06/04/20 Page 16 of 16 PageID #: 16




                            ATTACHMENT F




                                   13
